846 So. 2d 1244 (2003)
Eric K. BROOKS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D02-1680.
District Court of Appeal of Florida, First District.
June 9, 2003.
*1245 Nancy A. Daniels, Public Defender and David P. Gauldin, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General and Kenneth D. Pratt, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Eric K. Brooks appeals the sentence imposed following the revocation of his probation, arguing that the trial court erred in not awarding credit for a term of imprisonment previously served, pursuant to Tripp v. State, 622 So. 2d 941 (Fla.1993). The offense for which appellant was given a prison sentence and the offense for which appellant was sentenced to probation were scored on the same scoresheet. Accordingly, appellant was entitled to credit for the prior period of imprisonment. Tripp v. State; Hodgdon v. State, 789 So. 2d 958 (Fla.2001); State v. Witherspoon, 810 So. 2d 871 (Fla.2002). Such an award of credit is required even though the credit for time served "may have the effect of erasing the subsequent sentence for the violation of probation...." Larimore v. State, 823 So. 2d 287 (Fla. 1st DCA 2002).
Accordingly, appellant's sentence is VACATED and the cause is REMANDED for resentencing in manner consistent with this opinion.
VAN NORTWICK, LEWIS and HAWKES, JJ., concur.